Citation Nr: 0815489	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  03-26 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
chronic psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel






INTRODUCTION

The veteran served on active duty from May 1967 to January 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The Board notes that the December 2002 rating decision held 
that service connection for depression was not warranted.  
Service connection for a chronic psychiatric disorder, 
characterized as a nervous disorder, however, has been 
previously denied by means of an August 1988 rating decision.  
Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been received to reopen a prior final decision.  "[T]he 
Board does not have jurisdiction to consider a claim which 
[has been] previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the Board finds 
that new and material evidence has not been submitted, it is 
unlawful for the Board to reopen the claim.  See McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, the matter 
appropriately before the Board is whether new and material 
evidence has been presented to reopen the previously denied 
claim for service connection for a chronic psychiatric 
disorder.


FINDINGS OF FACT

1.  In August 1988, the RO denied entitlement to service 
connection for a chronic psychiatric disorder, characterized 
as a nervous disorder.

2.  Evidence received since the August 1988 rating decision 
is new and relates to unestablished facts necessary to 
substantiate the claim.

3.  There is no medical evidence of record that the veteran's 
current chronic psychiatric disorder, characterized as 
depression, is in anyway attributable to service.


CONCLUSIONS OF LAW

1.  Evidence received since the August 1988 rating decision 
is new and material and the claim is reopened.  38 U.S.C.A. 
§§ 1110, 1131, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  A chronic psychiatric disorder, characterized as 
depression, was not incurred in or aggravated by the 
veteran's active duty service, nor may a psychosis be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1137, 5107 
(West 2002); 38 C.F.R§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by August 2002, February 2006, and December 2006 
letters, with respect to the claim of entitlement to service 
connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The September 2006 letters also indicated that in determining 
a disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  The 
Board does observe that the veteran was not informed of the 
requirement to submit new and material evidence; however, 
such a deficiency is not prejudicial by virtue of the Board's 
reopening the veteran's claims of entitlement to service 
connection for a chronic psychiatric disorder.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the August 2002, February 2006, and December 2006 letters.  
As such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in August 2002, prior to 
the adjudication of the matter in December 2002. 

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the August 2002, February 2006, and December 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Regence 
Blue Shield, Pacific Medical Center, The Evergreen Clinic, 
Lawrence L. Parris, M.D., Stephen F. Andrews, M.D., and 
Inglewood Family Health, VA examination reports dated in 
August 2002 and July 2007, and an August 2007 independent 
medical opinion.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  A claim on which 
there is a final decision, however, may be reopened if new 
and material evidence is submitted.  38 U.S.C.A. § 5108.  38 
C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen were filed after that date (in August 2002), and the 
new definition applies.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran alleges that he is entitled to service connection 
for a chronic psychiatric disorder, characterized as 
depression.  The Board observes that the veteran's claim of 
service connection for a chronic psychiatric disorder, 
characterized as a nervous disorder, was previously 
considered and denied in an August 1988 rating action.  At 
that time, the relevant evidence of record included the 
veteran's statements, his service medical records, and an 
April 1988 VA examination report.

Service medical records were silent as to complaints, 
treatment for, or a diagnosis of a chronic psychiatric 
disorder.  Additionally, a post-service April 1988 VA 
examination report indicated that the veteran presented with 
no complaints of a psychiatric nature.  He did report 
experiencing some instances of depression in the 1970s; 
however, these were attributed to marital difficulties.  The 
examiner further noted that the service medical records did 
not reveal any treatment or other psychiatric intervention.  
Upon mental status examination, there were no indications of 
a psychotic disorder; the veteran was not anxious or 
depressed.  The examiner concluded that there was no evidence 
of a psychiatric disease or disorder.  

In August 1988, the RO held that service connection was not 
warranted for a nervous disorder because there was no 
evidence of a psychiatric disease or disorder during or after 
service.  The veteran did not initiate an appeal with respect 
to the August 1988 rating action.  Accordingly, the August 
1988 rating decision is final and not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103 (2007).

In August 2002, the veteran resubmitted his claim of service 
connection for a chronic psychiatric disorder and 
characterized it as depression.  Private treatment records 
and a July 2007 VA examination report have indicated that the 
veteran has been diagnosed as having and is receiving 
treatment for a mental disorder, characterized as depression.  

In light of the aforementioned medical evidence of a current 
diagnosis of a chronic psychiatric disorder, the Board finds 
that this evidence is neither cumulative nor redundant of the 
evidence previously of record.  Moreover, the new evidence 
raises a reasonable possibility of substantiating the 
veteran's claim.  The Board notes that, for the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Accordingly, new and material evidence has 
been presented and reopening of the claim of entitlement to a 
chronic psychiatric disorder is in order.

Turning to the merits of the veteran's claim, the Board 
concludes that service connection for a chronic psychiatric 
disorder is not warranted.  Although the medical evidence of 
record demonstrates that the veteran has been diagnosed as 
having chronic psychiatric disorder there is no evidence of a 
nexus to service.    Service medical records reveal no 
references to treatment or complaints of symptomatology 
associated with a chronic psychiatric disorder.  Moreover, 
there is no indication of a chronic psychiatric disorder 
until several years after the veteran's period of service.  
Additionally, the post-service medical evidence fails to 
reveal a diagnosis of an acquired psychiatric disorder 
related to the veteran's period of service.  Rather, the 
medical evidence of record relates the veteran's psychiatric 
difficulties to the veteran's post-service personal problems, 
particularly his marital difficulties.  

The record indicates that the veteran first began receiving 
treatment for depression in the 1990's from his primary care 
provider L.P.  Court documents relating to the veteran's 
divorce include a November 1999 from L.P. wherein he 
submitted that he had been the veteran's family physician for 
the past nine and a half years and he had been treating the 
veteran with anti-depressant medication for the last five and 
a half years.  L.P. referred the veteran to S.A. for 
psychiatric treatment in January 1999.  S.A. provided 
individual therapy for one year for the treatment of 
depression, anxiety, anger, and stress-related issues tied to 
a difficult divorce until February 2000.  Records dated in 
February 1999 indicate that the veteran was under a great 
deal of stress due to marital difficulties, due to a recent 
separation from his wife of 26 years.  The veteran had been 
feeling very depressed and discouraged about the situation 
and he had been trying to encourage his wife to seek therapy 
as well; however, she had been unwilling to do so. 

In March 2001, the veteran sought follow-up treatment for his 
depression at The Evergreen Clinic.  The examiner indicated 
that the veteran wanted someone to talk to about his divorce 
and he noted that the veteran had experienced several losses 
due to the settlement.  The veteran had filed for Chapter 13, 
lost part of his Navy retirement, lost his home, and lost a 
great deal of trust because there may have been a 
relationship between his wife and her counselor.  In April 
2001, the veteran was denied life insurance coverage by USAA 
Life Insurance Company because of his ongoing depression.  

In July 2007, the veteran was afforded a VA examination.  The 
veteran described depressive episodes beginning in 1973.  The 
veteran was diagnosed as having dysthymia and major 
depression, historical.    The matter was forwarded for an 
independent medical opinion in August 2007.   Upon review of 
the record, the examiner opined that although the veteran had 
reported a history of depression in the 1970's, there was no 
documentation of such a diagnosis or treatment at that time.  
Furthermore, an April 1998 VA examination report indicated 
that there was no evidence of anxiety or depression at that 
time.  He concluded that it was less likely than not that the 
veteran's currently diagnosed psychiatric disorder resulted 
from his period of military service.  The Board finds that 
the August 2007 VA medical opinion is persuasive and assigns 
it great probative weight.  The August 2007 VA examiner gave 
a considered rationale and based his opinion on a complete 
review of the veteran's claims folder.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).

The Board notes that the only other evidence of record which 
contradicts the opinion is the opinion of the veteran.  The 
Board acknowledges the veteran's contention that his period 
of service resulted in his current depression.  Nonetheless, 
medical diagnoses and matters of medical etiology involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained medical professional.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, although the 
Board has considered the veteran's lay assertions, they do 
not outweigh the medical evidence of record.  Moreover, the 
record contains no evidence corroborating the veteran's 
theory of entitlement.

In the absence of any evidence of a chronic acquired 
psychiatric disorder in service, continuity of 
symptomatology, or of any incident in service to which his 
current acquired psychiatric disorder is attributed, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for an acquired psychiatric 
disorder, to include depression.  38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for chronic psychiatric 
disorder is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


